               Case 6:20-cv-00725-ADA Document 31 Filed 12/01/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                            Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                           6:20-cv-00726-ADA
                                                            6:20-cv-00727-ADA
                   Plaintiff,                               6:20-cv-00728-ADA
                                                            6:20-cv-00729-ADA
          v.                                                6:20-cv-00730-ADA
                                                            6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,

                   Defendant.


                                [PROPOSED] SCHEDULING ORDER

          Pursuant to the Order Governing Proceedings, and pursuant to Fed. R. Civ. P. 16, the

Court ORDERS that the following scheduling will govern deadlines up to and including the trial

in this matter:

        Deadline                                           Item

    Mon 11/16/2020 Plaintiff serves preliminary1 infringement contentions in the form of a
    (7 days before chart setting forth where in the accused product(s) each element of the
    CMC/completed) asserted claim(s) are found. Plaintiff shall also identify the earliest priority
                   date (i.e., the earliest date of invention) for each asserted claim and
                   produce: (1) all documents evidencing conception and reduction to
                   practice for each claimed invention, and (2) a copy of the file history for
                   each patent in suit.




1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after
those preliminary contentions were served, and should do so seasonably upon identifying any
such material. Any amendment to add patent claims requires leave of court so that the Court can
address any scheduling issues.
            Case 6:20-cv-00725-ADA Document 31 Filed 12/01/20 Page 2 of 6




       Deadline                                            Item

    Mon 12/7/2020      The Parties shall submit an agreed scheduling order. If the Parties cannot
    (2 weeks after     agree, the Parties shall submit a separate joint motion for entry of each
    CMC)               order briefly setting forth their respective positions on items where they
                       cannot agree. Absent agreement of the Parties, the Plaintiff shall be
                       responsible for the timely submission of this and other Joint filings.

    Mon 12/21/2020     Deadline for motions to transfer.
    (2 weeks after
    CMC/extended
    per agreement of
    parties)

    Mon 1/11/2021      Defendant serves preliminary invalidity contentions in the form of (1) a
    (7 weeks after     chart setting forth where in the prior art references each element of the
    CMC)               asserted claim(s) are found, (2) an identification of any limitations the
                       Defendant contends are indefinite or lack written description under section
                       112, and (3) an identification of any claims the Defendant contends are
                       directed to ineligible subject matter under Section 101. Defendant shall
                       also produce (1) all prior art referenced in the invalidity contentions,
                       (2) technical documents, including software where applicable, sufficient to
                       show the operation of the accused product(s), and (3) summary, annual
                       sales information for the accused product(s) for the two years preceding
                       the filing of the Complaint, unless the parties agree to some other
                       timeframe.

    Mon 1/25/2021      Parties exchange claim terms for construction.
    (9 weeks after
    CMC)

    Mon 2/8/2021       Parties exchange proposed claim constructions.
    (11 weeks after
    CMC)

    Tue 2/16/2021      Parties disclose extrinsic evidence. The parties shall disclose any extrinsic
    (12 weeks after    evidence, including the identity of any expert witness they may rely upon
    CMC)               with respect to claim construction or indefiniteness. With respect to any
                       expert identified, the parties shall identify the scope of the topics for the
                       witness’s expected testimony.2 With respect to items of extrinsic evidence,
                       the parties shall identify each such item by production number or produce
                       a copy of any such item if not previously produced.


2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.


                                                   2
            Case 6:20-cv-00725-ADA Document 31 Filed 12/01/20 Page 3 of 6




       Deadline                                             Item

    Mon 2/22/2021      Deadline to meet and confer to narrow terms in dispute and exchange
    (13 weeks after    revised list of terms/constructions.
    CMC)

    Mon 3/1/2021       Plaintiff files opening claim construction brief, including any arguments
    (14 weeks after    that any claim terms are not indefinite.
    CMC)

    Mon 3/22/2021      Defendant files responsive claim construction brief.
    (17 weeks after
    CMC)

    Mon 4/5/2021       Plaintiff files reply claim construction brief.
    (19 weeks after
    CMC)

    Mon 4/19/2021      Defendant files sur-Reply claim construction brief.
    (21 weeks after
    CMC)

    Thur 4/22/2021     Parties submit Joint Claim Construction Statement.
    (3 business days
                       See General Issues Note #8 regarding providing copies of the briefing to
    after submission
                       the Court and the technical adviser (if appointed).
    of sur-reply)

    Mon 4/26/2021      Parties submit optional technical tutorials to the Court and technical
    (22 weeks after    adviser (if appointed).3
    CMC, but at
    least 1 week
    before Markman
    hearing)

    Wed 5/5/2021       Markman hearing at 9:00 a.m. for a full day.
    (see Dkt. 29)

    Thur 5/6/2021      Fact discovery opens; deadline to serve initial disclosures per Rule 26(a).
    (1 business day
    after Markman
    hearing)




3
 The parties should contact the law clerk to request a Box link so that the party can directly
upload the file to the Court’s Box account.


                                                    3
        Case 6:20-cv-00725-ADA Document 31 Filed 12/01/20 Page 4 of 6




   Deadline                                           Item

Wed 6/16/2021     Deadline to add parties.
(6 weeks after
Markman
hearing)

Wed 6/30/2021     Deadline to serve final infringement and invalidity contentions. After this
(8 weeks after    date, leave of Court is required for any amendment to infringement or
Markman           invalidity contentions. This deadline does not relieve the Parties of their
hearing)          obligation to seasonably amend if new information is identified after initial
                  contentions.

Wed 8/25/2021     Deadline to amend pleadings. A motion is not required unless the
(16 weeks after   amendment adds patents or patent claims. (Note: This includes
Markman           amendments in response to a Rule 12(c) motion.)
hearing)

Wed 11/3/2021     Deadline for the first of two meet and confers to discuss significantly
(26 weeks after   narrowing the number of claims asserted and prior art references at issue.
Markman           Unless the parties agree to the narrowing, they are ordered to contact the
hearing)          Court’s Law Clerk to arrange a teleconference with the Court to resolve
                  the disputed issues.

Wed 12/1/2021     Close of fact discovery.
(30 weeks after
Markman
hearing)

Wed 12/8/2021     Opening expert reports.
(31 weeks after
Markman
hearing)

Wed 1/5/2022      Rebuttal expert reports.
(35 weeks after
Markman
hearing)

Wed 1/26/2022     Close of expert discovery.
(38 weeks after
Markman
hearing)




                                               4
        Case 6:20-cv-00725-ADA Document 31 Filed 12/01/20 Page 5 of 6




   Deadline                                              Item

Wed 2/2/2022       Deadline for the second of two meet and confer to discuss narrowing the
(39 weeks after    number of claims asserted and prior art references at issue to triable limits.
Markman            To the extent it helps the parties determine these limits, the parties are
hearing)           encouraged to contact the Court’s Law Clerk for an estimate of the amount
                   of trial time anticipated per side. The parties shall file a joint report within
                   5 business days regarding the results of the meet and confer.

Wed 2/9/2022       Dispositive motion deadline and Daubert motion deadline.
(40 weeks after
                   See General Issues Note #8 regarding providing copies of the briefing to
Markman
                   the Court and the technical adviser (if appointed).
hearing)

Wed 2/23/2022      Serve pretrial disclosures (jury instructions, exhibits lists, witness lists,
(42 weeks after    discovery and deposition designations).
Markman
hearing)

Wed 3/9/2022       Serve objections to pretrial disclosures/rebuttal disclosures.
(44 weeks after
Markman
hearing)

Wed 3/16/2022      Serve objections to rebuttal disclosures and file motions in limine.
(45 weeks after
Markman
hearing)

Wed 3/23/2022      File joint pretrial order and pretrial submissions (jury instructions, exhibits
(46 weeks after    lists, witness lists, discovery and deposition designations); file oppositions
Markman            to motions in limine.
hearing)

Wed 3/30/2022      File notice of request for daily transcript or real time reporting. If a daily
(47 weeks after    transcript or real time reporting of court proceedings is requested for trial,
Markman            the party or parties making said request shall file a notice with the Court
hearing)           and e-mail the Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.
                   Deadline to meet and confer regarding remaining objections and disputes
                   on motions in limine.

Fri 4/8/2022       File joint notice identifying remaining objections to pretrial disclosures
(3 business days   and disputes on motions in limine.
before Final
Pretrial
Conference)


                                                5
            Case 6:20-cv-00725-ADA Document 31 Filed 12/01/20 Page 6 of 6




       Deadline                                             Item

    Wed 4/13/2022         Final pretrial conference.
    (49 weeks after
    Markman
    hearing/or as
    soon as
    practicable)

    Mon 5/9/2022          Jury selection/trial.
    (see Dkt. 30)4

          Signed this ___ day of December, 2020.


                                                       ALAN D ALBRIGHT
                                                       UNITED STATES DISTRICT JUDGE
63913478 v3-WorkSiteUS-036252/0001




4
 If the actual trial date materially differs from the Court’s default schedule, the Court will
consider reasonable amendments to the case schedule post-Markman that are consistent with the
Court’s default deadlines in light of the actual trial date.


                                                       6
